Citation Nr: 0515543	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-12 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder (previously diagnosed as post-traumatic stress 
disorder (PTSD)), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for traumatic 
arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malnutrition.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dysentery.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for helminthiasis.

7.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease for the period prior to June 
29, 2001.

8.  Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease for the period beginning on 
June 29, 2001.

9.  Entitlement to service connection for peptic ulcer 
disease.

10.  Entitlement to service connection for a pulmonary 
disorder, to include asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active service from October 1941 to September 
1942 and from August 1945 to November 1945.  He was a 
prisoner of war (POW) from April to September of 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case has since been transferred 
to the Manila VARO.

The Board is aware that the veteran's claims for service 
connection for malnutrition, dysentery, and helminthiasis 
were denied on a de novo basis in the appealed rating 
decision.  However, as described in further detail below, 
these claims were the subject of prior and final rating 
decisions and may only be addressed on their merits if new 
and material evidence has been submitted to reopen them.  
38 U.S.C.A. § 5108 (West 2002).  The Board has a legal duty 
to address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).

The issues of entitlement to an evaluation in excess of 30 
percent for arteriosclerotic heart disease for the period 
prior to June 29, 2001; entitlement to an evaluation in 
excess of 60 percent for arteriosclerotic heart disease for 
the period beginning on June 29, 2001; entitlement to service 
connection for peptic ulcer disease; and entitlement to 
service connection for a pulmonary disorder, to include 
asthma, are addressed solely in the REMAND section of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  This section 
will also address the reopened claims for service connection 
for dysentery and helminthiasis.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's anxiety disorder has been shown to result 
in total occupational impairment.

3.  The veteran does not have a current diagnosis of 
peripheral neuropathy.

4.  The veteran does not have a current diagnosis of 
traumatic arthritis.

5.  The veteran's claims for service connection for 
malnutrition, dysentery, and helminthiasis were previously 
denied in an unappealed June 1995 rating decision.

6.  Evidence received since the unappealed June 1995 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran's malnutrition, dysentery, 
and helminthiasis were incurred in service.

7.  The veteran's malnutrition is etiologically attributable 
to his POW period in service.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9413 (2004).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).

3.  Traumatic arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

4.  New and material evidence has been submitted to reopen 
the claim for service connection for malnutrition, and this 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004); 38 C.F.R. 
§ 3.156 (2000).

5.  New and material evidence has been submitted to reopen 
the claim for service connection for dysentery.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004); 
38 C.F.R. § 3.156 (2000).

6.  New and material evidence has been submitted to reopen 
the claim for service connection for helminthiasis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's de novo 
claims, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records of treatment reported by the veteran and 
has afforded him comprehensive VA examinations addressing his 
anxiety disorder and peripheral neuropathy.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  For reasons described in 
further detail below, the Board has determined that an 
examination specifically addressing the veteran's claimed 
traumatic arthritis is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
all of his claims in a June 2004 letter.  By this  letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  In 
this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed March 2000 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Moreover, the Board observes that the appealed 
rating decision was issued prior to the enactment of the 
VCAA.  Accordingly, the Board finds that no prejudice to the 
veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to an increased evaluation for anxiety 
disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a June 1997 rating decision, the Manila VARO granted 
service connection for PTSD on the basis of the veteran's 
current diagnosis and his POW history.  A 30 percent 
evaluation was assigned, effective as of November 1994.  This 
evaluation has since remained in effect.

The veteran underwent a VA PTSD examination in October 1998, 
during which he reported recurrent dreams one or two times 
per week.  He denied a history of a depressed mood with 
neurovegetative symptoms, an anxious mood with autonomic 
symptoms, compulsions, obsessions, panic symptoms, mania 
symptoms, auditory and visual hallucinations, and paranoid 
ideations.  Upon examination, the veteran demonstrated no 
psychomotor agitation or retardation.  His mood was euthymic, 
and he had a full range of affect that was appropriate.  His 
thought processes were logical and goal-oriented, without 
looseness of association or flight of ideas.  He did not 
appear to attend to internal stimuli.  Also, he denied 
suicidal and homicidal ideation, and no delusional material 
was evident upon examination.  Insight and judgment were 
good, and the veteran was alert and oriented to person, 
place, time, and situation.  Memory and concentration were 
grossly intact.  The examiner diagnosed anxiety disorder, not 
otherwise specified, and assigned a Global Assessment of 
Functioning (GAF) score of 65.  The examiner found evidence 
of an anxiety disorder not meeting the criteria for PTSD but 
otherwise of in-service onset.

A further VA PTSD examination was conducted in June 2001, 
during which the veteran noted that he still had nightmares 
and daytime thoughts about "how the Japanese punished the 
Filipinos during the war."  During this examination, the 
veteran was noted to have some difficulty understanding all 
questions asked to him.  He was oriented to person, place, 
and time, but he had some short-term memory loss that was 
described as "age-appropriate."  He denied hallucinations, 
delusions, and suicidal and homicidal thoughts.  Some sleep 
impairment due to nightmares was noted, and he indicated that 
he reported feeling nervous and sad "once in a while" when 
imagining concentration camp incidents.  Recalling Japanese 
atrocities tended to make him angry and upset.  However, he 
denied panic and other anxiety symptoms.  The examiner noted 
that the criteria for PTSD had not been met, as the veteran 
did not exhibit or complain of persistent avoidance of 
stimuli or numbing of general responsiveness.  However, he 
did have recurrent distressing dreams and recollections, 
without symptoms of increased arousal, hypervigilance, or 
exaggerated startle responses.  The examiner made no Axis I 
diagnosis and assigned a GAF score of 61.  Also, the examiner 
noted that the veteran did not meet the diagnostic criteria 
for anxiety disorder, not otherwise specified, because he 
admitted only to occasional feelings of anxiety limited to 
his traumatic experience recollections.

In February 2003, the veteran underwent a third VA PTSD 
examination.  During this examination, he indicated that he 
had some anxiety related to wartime experiences but was also 
agitated and upset over his separation from his terminally 
ill wife (who has since passed away) and his own 
deteriorating health.  The examiner noted that the veteran 
declined certain activities that he used to perform, such as 
riding a bicycle.  Upon examination, the veteran had a 
cheerful affect and was calm and pleasant, though his 
daughter reported that he would become depressed.  Panic 
attacks, exacerbated by asthma, were noted.  The veteran's 
hygiene was good, and he was not suicidal or homicidal.  He 
had some auditory perceptual distortion with hearing his name 
being called when no one was around, but he indicated  that 
this was not "too troublesome."  Upon memory testing, he 
could only recall one of three objects and was noted to have 
short-term memory impairment.  He complained of both 
forgetfulness and sleep disruption with intermittent 
awakening.  The examiner noted that the veteran was 
hypervigilant and liked "to lock himself in the house" but 
did not otherwise have the classic symptoms of PTSD.

The examiner then noted that the veteran's main difficulty 
was dementia.  He had to be supervised in taking medication 
because he could not remember if he had taken it and also 
might take a double dose.  His family members were concerned 
that he might put himself in harm's way.  The examiner noted 
that the veteran needed aid and assistance due to memory 
impairment, not anxiety.  Therefore, the examiner was unable 
to conclude that the veteran's service-connected disorders 
rendered him in need of aid and attendance.  The Axis I 
diagnoses were anxiety disorder, not otherwise specified; and 
dementia, not otherwise specified.  A GAF score of 6 "for 
anxiety disorder, not otherwise specified," was assigned.  
The examiner noted that the veteran was not competent to 
manage VA benefits because of short-term memory impairment.

Based on these findings, the Manila VARO, in a May 2003 
decision, continued the assigned 30 percent evaluation for 
PTSD but recharacterized the disorder as anxiety disorder.  
The Board observes that the diagnostic criteria for 
evaluating both disorders are the same.

The RO has evaluated the veteran's anxiety disorder at the 30 
percent rate under 38 C.F.R. § 4.130, Diagnostic Code 9413.  

Under Diagnostic Code 9413, anxiety disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses anxiety 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for anxiety 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for anxiety 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board observes that the veteran's 
psychiatric symptoms were shown to have worsened 
substantially in the report of his February 2003 VA 
examination.  During this examination, the veteran 
demonstrated significant short-term memory impairment.  The 
examiner, after considering the veteran's current dementia, 
assigned a GAF score of 6 and noted that his memory 
impairment rendered him not competent to manage his VA 
benefits.  At the same time, the examiner noted that, while 
the veteran needed regular aid and assistance, this was 
because of memory impairment and not anxiety and thus not due 
to service-connected disabilities.

It is clear from this evidence that the veteran's mental 
functioning is so significantly impaired that he would be 
precluded from substantially gainful employment, given the 
noted GAF score and the finding of incompetency.  The 
question then becomes whether there is a basis for the Board 
to conclude that this impairment is attributable to anxiety 
disorder, rather than to nonservice-connected factors.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Upon reviewing the February 2003 VA examination report, the 
Board is aware that the examiner implied that the veteran's 
memory impairment was not service-connected in the discussion 
of the need for regular aid and attendance.  The examiner, 
however, provided no meaningful explanation for how memory 
impairment could be disassociated from a service-connected 
psychiatric disorder, particularly one which involved 
recurrent thoughts and nightmares.  The Board also cannot 
ignore that the examiner assigned a GAF score of 6 
specifically "for anxiety disorder."  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), this score 
represents the highest measurable level of severity of 
psychiatric symptoms and is well below the threshold that 
would represent the ability to maintain employment.  

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After 
resolving all doubt in the veteran's favor, it is the 
conclusion of the Board that the veteran's anxiety disorder 
results in total occupational impairment.  Accordingly, the 
criteria for a 100 percent evaluation for this disorder have 
been met, and the claim is granted in full.

III.  Entitlement to service connection for peripheral 
neuropathy and traumatic arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic neurological 
disorders and arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  In POW cases, a lifetime presumption of in-service 
incurrence is effective for certain diseases manifested to a 
compensable degree, including peripheral neuropathy that is 
unrelated to infectious causes and post-traumatic arthritis.  
38 C.F.R. § 3.309(c).  

As the veteran was a POW, the Board would also point out that 
38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for the 
grant of service connection.  

In this case, the veteran's service medical records are 
entirely negative for complaints of, or treatment for, either 
peripheral neuropathy or traumatic arthritis, or any 
corresponding symptoms.  

Following service, the veteran reported a history of 
peripheral neuropathy symptoms, with none present currently, 
during his February 1997 VA general medical examination.  The 
examiner diagnosed a history of chronic dysentery and 
malnutrition, possibly associated with peripheral neuropathy 
"though this, too, has cleared."  The veteran's privately 
conducted VA neurological examination in June 1999 was 
essentially within normal limits, except for absent reflexes 
at the knees and ankles.  The examiner then, in July 1999, 
performed nerve conduction studies to further document or 
refute the diagnosis of peripheral neuropathy.  These studies 
revealed that nerve conduction velocities were within normal 
limits, with proximal latencies that were prolonged 
bilaterally "most likely on the basis of some lumbar 
spondylosis."  The nerve conduction studies were determined 
to be normal, and the examiner concluded that there was no 
evidence to show peripheral neuropathy.  

During a July 1989 POW examination, the veteran reported 
occasional stiffness and swelling of his joints, with no 
joint or muscle pain at the present time.  No symptoms were 
noted upon examination, and no corresponding diagnosis was 
rendered.  Moreover, there has been no subsequent medical 
evidence suggesting traumatic arthritis.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed traumatic arthritis.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
competent medical evidence showing either of the veteran's 
claimed disorders and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
September 2002 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for peripheral 
neuropathy and traumatic arthritis, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).

III.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).

In this case, the St. Petersburg, Florida VARO initially 
denied the veteran's claim for service connection for a 
vitamin deficiency in February 1990 on the basis that a 
corresponding disorder was not shown on his most recent VA 
examination.  The veteran was notified of this denial in June 
1991, following the return of an undeliverable letter to him 
in the prior year.  However, he did not respond within one 
year of notification in June 1991.

In June 1995, the St. Petersburg VARO denied the veteran's 
claims for service connection for malnutrition, dysentery, 
and helminthiasis on the basis that these disorders were not 
shown upon examinations conducted in April 1995.  The veteran 
was notified of this decision, and his Notice of Disagreement 
was received by the RO in September 1995.  The RO then issued 
a Statement of the Case in November 1995.  However, the 
veteran did not respond to this issuance until October 1996, 
approximately 16 months following the June 1995 rating 
decision and 11 months following the November 1995 Statement 
of the Case.  As such, the June 1995 rating decision is 
"final" under 38 U.S.C.A. § 7105(c).  Therefore, it is the 
evidence received after the issuance of this decision that 
must be considered in determining whether the veteran's 
claims should be reopened.

Subsequently obtained medical records include the report of a 
February 1997 VA general medical examination, which contains 
the following diagnosis:

History of chronic dysentery and 
malnutrition, possibly associated with 
peripheral neuropathy though this, too, 
has cleared, a complication of 
incarceration in a prisoner of war 
concentration camp in the Philippines.

It is not entirely clear whether, by this statement, the 
examiner meant to express that both dysentery and 
malnutrition, or only peripheral neuropathy, had fully 
resolved.  

The claims file also includes the report of a November 1998 
VA heart examination.  The report of this examination 
reflects that the veteran suffered from diarrhea and 
malnutrition during his POW period.

Here, there is evidence submitted since the final June 1995 
rating decision addressing the presence of malnutrition and 
bowel dysfunction during service.  Given this, the Board 
finds that this evidence bears directly and substantially on 
the question of whether the veteran incurred malnutrition, as 
well as dysentery and helminthiasis (both of which affect the 
intestines), during service.  Therefore, the Board finds that 
the examination reports constitute new and material evidence, 
and the claims for service connection for malnutrition, 
dysentery, and helminthiasis are reopened.  See Hodge v. 
West, 155 F.3d at 1363 (the veteran is not required to 
demonstrate that new and material evidence, in and of itself, 
would probably change the outcome of the claim; rather, the 
emphasis is on the completeness of the evidentiary record).  

Having reopened the veteran's claims, the Board must now 
address whether de novo consideration of these claims is 
appropriate at the present time.  

With regard to the veteran's claim of entitlement to service 
connection for malnutrition, the Board observes that his 
April 1995 VA intestine examination contains a notation that 
"[t]he veteran is malnourished but this is minimal."  A 
diagnosis of malnutrition was rendered.  Given the lifetime 
presumption provisions of 38 C.F.R. § 3.309(c) and this 
current diagnosis, service connection is warranted for this 
disorder.  The claim for service connection for malnutrition 
is thus granted in full.

However, the Board has determined that additional development 
is necessary prior to final Board action on the claims of 
entitlement to service connection for dysentery and 
helminthiasis.  Accordingly, and for reasons described below, 
this case will be REMANDED to the RO.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to service connection for peripheral 
neuropathy is denied.

The claim of entitlement to service connection for traumatic 
arthritis is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for malnutrition, and service 
connection is granted for this disorder.

New and material evidence has been submitted to reopen a 
claim for service connection for dysentery; to this extent 
only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for helminthiasis; to this 
extent only, the appeal is granted.


REMAND

In an April 1995 VA intestine examination report, the veteran 
was diagnosed with a "[h]istory of dysentery and passing of 
worms."  However, he also reported no current nausea or 
diarrhea, though "maybe two times per year" he had 
constipation and took Ex-Lax.  He had three to four formed 
bowel movements per day; no color changes suggesting blood, 
mucus, or pus; bowel disturbances "once in a while," and 
epigastric crampy pain requiring occasional Tylenol.  Given 
the veteran's report of symptomatology, however minimal, and 
the fact that the examiner did not clarify whether the 
veteran currently suffered from chronic dysentery or 
helminthiasis, or any other bowel diseases resulting 
therefrom, further factual development is needed upon 
examination.  The Board would also point out that both of 
these claimed disorders are subject to presumptive service 
connection in POW cases under 38 C.F.R. § 3.309(c).

Regarding the veteran's claims for increased evaluations for 
arteriosclerotic heart disease, the Board observes that he 
has not been examined for this disorder since June 2001, 
approximately four years ago.  Moreover, in a statement 
received by the RO in April 2003, he asserted that he sought 
a new "heart examination."  The Board is also mindful that 
his February 2003 VA PTSD examination report contains a 
reference to his "deteriorating and declining health."  
Accordingly, the Board finds that the veteran should be 
afforded a contemporaneous VA cardiovascular examination 
prior to a Board adjudication of his claims.

The Board further notes that there appears to be a 
substantial amount of relevant medical evidence that has not 
been obtained by the RO to date.  In October 1998, the 
veteran notified the RO that he had been treated at the 
Gainesville, Florida VAMC from 1997 to 1998 for heart and 
lung disorders, at the Jacksonville, Florida VAMC for heart 
disease from 1998 to 1998, and by Melchor Carbonnel, M.D., in 
Jacksonville from 1997 to 1998 for stomach, lung, and heart 
disorders.  Also, in August 2002, the veteran notified the RO 
that he had been treated at the VAMC in Lake City, Florida 
from 2000 to 2002 for heart and lung disorders.  Efforts 
should be made to retrieve all corresponding records prior to 
further Board action on the affected claims. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The VA medical centers in 
Gainesville, Jacksonville, and Lake City 
should be contacted and requested to 
submit all records of medical treatment 
of the veteran.  A corresponding request 
should be made to Dr. Carbonnel following 
the receipt of a signed release form from 
the veteran.  All records received by the 
RO must be added to the claims file, and, 
if such records are not available, 
documentation to that effect should be 
included with the claims file.

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
whether, based on a claims file review 
and examination findings, it is at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that the veteran 
currently suffers from dysentery, 
helminthiasis, or any other resultant 
gastrointestinal disorders.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  The veteran should also be afforded a 
VA cardiovascular examination to 
determine the current symptoms and 
severity of his arteriosclerotic heart 
disease.  The examiner should review the 
veteran's claims file and conduct all 
necessary testing.  The examiner should 
specifically address all of the 
following: (1) whether the veteran has 
congestive heart failure; (2) whether a 
workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope; and (3) whether the veteran has 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

4.  Then, the veteran's claims of 
entitlement to an evaluation in excess of 
30 percent for arteriosclerotic heart 
disease for the period prior to June 29, 
2001; entitlement to an evaluation in 
excess of 60 percent for arteriosclerotic 
heart disease for the period beginning on 
June 29, 2001; entitlement to service 
connection for peptic ulcer disease; 
entitlement to service connection for a 
pulmonary disorder, to include asthma; 
entitlement to service connection for 
dysentery; and entitlement to service 
connection for helminthiasis should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


